DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities.  
Claim 1 states “A high pressure pump” in line 1. Given the inclusion of e.g. a low pressure pump in the body of the claim, the preamble should be “A high pressure pump system” for clarity.
 	Claim 6 states “a valve seat” in line 4. For clarity, this should be “a valve seat of the suction valve”.
 	Claim 6 states “wherein the pressure force of the control fluid is greater than a spring force of a compression spring, with which the suction valve can be pressed against a valve seat”. Given claim 1 lines 6-7 and given the fact that claim 6 describes a conditional state rather than a permanent state, for clarity this should read “wherein when the suction valve is kept in the open position in the controlled manner, the pressure force of the control fluid is greater than a spring force of a compression spring, with which the suction valve can be pressed against a valve seat”. 
 	Claim 7 states “the wall” in line 2. This should be “a wall” for antecedent basis clarity. 
 	Appropriate correction is required. 


Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but use a generic placeholder that is coupled with functional language. Such claim limitation(s) is/are: counter pressure device in claim 1 coupled with the function the suction valve can be kept open in a controlled manner. However, the claim recites sufficient modifying structure to perform the function (the first low pressure pump and the supply line), so the claim is not being interpreted under 112 (f). 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
 	Claim 8 states valve seat ring in lines 3, 4, and 6. Applicant's "valve seat ring" does not appear to be a ring. There appears to be no clear meaning of this term provided in the specification as filed. Therefore, the intended meaning and scope of this limitation is unclear which causes the meets and bounds of the claim to be indefinite. For the purposes of examination, it appears the valve seat ring may be referring to the ring shaped valve seat of the suction valve. Thus, the valve seat ring may be referring to the structural element on which a ring shaped valve seat of the suction valve is formed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanne US 2003/0037768 in view of Betz US 2007/0023014 as evidenced by Park US 2015/0369259.
 	Kanne discloses:
 	1.    (Currently Amended) A high-pressure plunger pump (See Fig 2 and high-pressure pump 20 and three-cylinder radial piston pump e.g. in 0032. High pressure is read as high relative to the low pressure pump claimed later in claim 1.), having at least one plunger arrangement (68a-68c), the plunger arrangement including a working space (40a-40c) connected to a valve seat suction line (18/46a-46c, valve seat suction line is read as a suction line connected to the valve seat of the suction valve) and a valve seat pressure line (22/96, valve seat pressure line is read as a pressure line connected to the valve seat of the pressure valve), in which a plunger is arranged in an axially reciprocable movable manner (see 0037), wherein the valve seat pressure line is closeable by a pressure valve (see outlet check valves in Figs 1 which discharge into 22 from 96 shown in Fig 2, wherein Fig 2 shows a close up view of the outlet check valve 98) and the valve seat suction line by a suction valve (42a-42c), 
 	Kanne does not disclose wherein a second low pressure pump is connected to the valve seat suction line for providing a fluid to the valve seat suction line for flow through the suction valve.
 	Kanne does disclose the use of a fuel tank 12 for supplying fuel to an engine (see e.g. the title). No details of the fuel tank are provided.
 	 Betz discloses the use of a saddle fuel tank 80 for application as an automotive fuel tank for supplying an engine (as in 0042). The saddle fuel tank incorporates a primary fuel pump 110 and a secondary fuel pump 118.

 	With this modification of Kanne, Kanne as modified by Betz would disclose a first low-pressure pump (110 of Betz) is connected to the supply line for generating pressure of the control fluid (See Kanne at Fig 1 wherein 14 is connected to 18, which is connected to 50, which is connected to 58 via valve 52, which is connected to 62a-62c.), and wherein a second low pressure pump (118 of Betz) is connected to the valve seat suction line (see Kanne at 18/46a-46c, valve seat suction line is read as a suction line connected to the valve seat of the suction valve) for providing a fluid to the valve seat suction line for flow through the suction valve (42a-42c of Kanne). It is noted that the first 110 and second 118 fuel pumps of Betz would both be connected to same line as pump 14 of Kanne and thus the first 110 and second 118 fuel pumps of Betz would each be connected to both the supply line and the valve seat suction line of Kanne which would meet the limitations of the claim.
 	
 	Regarding claims 4 and 6, Kanne as modified above in the rejection of claim 1 discloses:	

 	6.    (Currently Amended) The high-pressure plunger pump according to claim 1, wherein the pressure force of the control fluid is greater than a spring force of a compression spring (82), with which the suction valve can be pressed against a valve seat (see Fig 2 and 0048 wherein the pressure force overcomes the spring force of the spring 82 to keep the inlet valve open during the entire delivery stroke).
 	  

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastia US 2003/0091445 in view of Betz US 2007/0023014 as evidenced by Park US 2015/0369259.
	Bastia discloses:
 	1.    (Currently Amended) A high-pressure plunger pump (See the title. High pressure is read as high relative to the low pressure pump claimed later in claim 1.), having at least one plunger arrangement (4), the plunger arrangement including a working space (portion of 5 located above 4) connected to a valve seat suction line (1b, valve seat suction line is read as a suction line connected to the valve seat of the suction valve) and a valve seat pressure line (1a, valve seat pressure line is read as a pressure line connected to the valve seat of the pressure valve), in which a plunger is arranged in an axially reciprocable movable manner (see slide axially in 0020), wherein the valve seat pressure line is closeable by a pressure valve (8) and the wherein the counter-pressure device has a supply line (17) via which a control fluid can be guided to the suction valve for keeping open the suction valve (see e.g. 0017 and 0040-43 wherein the intake valve is kept in the open position), wherein a first low-pressure pump (3, see low-pressure pump in 0018) is connected to the supply line (17) for generating pressure of the control fluid (see 0037-0039 wherein low-pressure pump 3 supplies control fluid to 14 when 15 is closed).
 	Bastia does not disclose wherein a second low pressure pump is connected to the valve seat suction line for providing a fluid to the valve seat suction line for flow through the suction valve.
 	Bastia does disclose the use of a fuel tank 19 for supplying fuel to an engine (see e.g. 0017). No details of the fuel tank are provided.
 	 Betz discloses the use of a saddle fuel tank 80 for application as an automotive fuel tank for supplying an engine (as in 0042). The saddle fuel tank incorporates a primary fuel pump 110 and a secondary fuel pump 118.
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize a saddle fuel tank with two fuel pumps as taught by Betz as a simple substitution for the fuel tank and single fuel pump of Bastia to gain the benefit of supplying fuel to the engine of an automobile wherein saddle fuel tanks “provide accommodation for drivetrain and/or exhaust components of the motor vehicle to pass freely 
 	With this modification of Bastia, Bastia as modified by Betz would disclose wherein a first low-pressure pump (110 of Betz) is connected to the supply line (17 of Bastia) for generating pressure of the control fluid (see Bastia at 0037-0039 wherein low-pressure pump 3 supplies control fluid to 14 when 15 is closed), and wherein a second low pressure pump (118 of Betz) is connected to the valve seat suction line (see Bastia at 1b, valve seat suction line is read as a suction line connected to the valve seat of the suction valve) for providing a fluid to the valve seat suction line for flow through the suction valve (9 of Bastia). It is noted that the first 110 and second 118 fuel pumps of Betz would both be connected to same line as pump 3 of Bastia and thus the first 110 and second 118 fuel pumps of Betz would each be connected to both the supply line and the valve seat suction line of Bastia which would meet the limitations of the claim. 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastia US 2003/0091445 in view of Betz US 2007/0023014 as evidenced by Park US 2015/0369259 in further view of Wakeman US 2016/0169146.
 	Regarding claim 2, Bastia as modified above in claim 1 discloses wherein a control valve (15) is provided downstream of the first low pressure pump (110 of Betz).
 	Bastia does not disclose a shut-off valve is provided upstream of a hydraulic consumer which is in connection with the valve seat pressure line, and, wherein the shut-off valve and the 
 	Wakeman discloses the use of a shut-off valve (accumulator valve 58 which is a shutoff valve as in 0018 including “In one exemplary implementation, the accumulator valve 58 could be a digital valve generally controlled to open or closed positions”) provided upstream of a hydraulic consumer (see fuel rail 34) which is in connection with the valve seat pressure line (64). It is noted that Wakeman’s shut-off valve is downstream of an accumulator (54) and downstream of a high pressure fuel pump (30, see e.g. 0017 including “As will be discussed in greater detail below, the positive displacement pump 30 provides high pressure fuel to a fuel rail 34 and fuel injectors 38 associated therewith at the significantly higher pressures required for a direct injection system”).
 	It is also noted that, like Wakeman, Bastia discloses the use of a pressurized fuel collection container 2 (i.e. accumulator), and discloses the use of fuel rail/ injectors (see common rail in 0003 and 0005, and fuel injectors in 0005 and 0017). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a shutoff valve controlled by a controller in the system of Bastia downstream of the pressurized fuel collection container 2 (i.e. accumulator) of Bastia and upstream of the fuel rail/ injectors (see Bastia common rail in 0003 and 0005, and fuel injectors in 0005 and 0017) of Bastia, as taught by Wakeman, to gain the benefit of  controlling the pressure in the fuel rail as taught by Wakeman in 0019 including “The controller 70 also regulates the pressure in the fuel rail 34 by controlling the accumulator valve 58.”
is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 [Fed. Cir. 1990] [emphasis in original]. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the Ex parte Masham, 2 USPQ2d 1647 [Bd. Pat. App. & Inter. 1987].	    
 	Regarding claim 3, Bastia as modified in claim 2 discloses wherein the control valve (15 of Bastia) and the shut-off valve (58 of Wakeman) can be actuated via a programmable controller (see control unit 16 and 0033 of Bastia, and controller 70 and 0019 of Wakeman including “The controller 70 also regulates the pressure in the fuel rail 34 by controlling the accumulator valve 58.”). 
 	The examiner takes official notice that programmable controllers are known in the art by name which is why applicant has provided only a name and not any corresponding structure of the programmable controller. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a programmable controller in the system of Bastia as modified above to gain the benefit of enabling modifications to the control program as needed.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as obvious over Kanne US 2003/0037768 in view of Betz US 2007/0023014 as evidenced by Park US 2015/0369259 in further view of Surnilla US 2016/0169147.
 	Regarding claim 5, in Fig 2 Kanne as modified above in claim 1 discloses wherein the supply line (62) opens into a control channel (90) in which a pin (86) of the suction valve (42) is guided axially displaceable (see e.g. “sliding fashion” in 0040), wherein the control fluid is applied with low pressure (low pressure fluid from low pressure pump 15 [at e.g. 5 bar as in 0032 compared to the high pressure of up to 1800 bar of pump 20 as in 0033] applied via line 
 	However, it is unclear if the claim limitations would require the end face of the pin acting as a plunger to be narrow like the pin. 
 	In that event, the examiner could modify the embodiment shown in Fig 2 of Kanne in view of Surnilla and in view of the embodiment shown in Fig 6 of Kanne. 
 	In Fig 2, Surnilla discloses the use of an inlet fuel supply pressure of 15 bar (see 15 bar in Fig 2 at 236 and see 15 bar in 0046) from the low pressure pump (212) and a fuel pressure of 5 bar (as in 0046) at the compression chamber (205) of the pump which creates a pressure difference across the piston (228) of the high pressure pump (214) as in 0046. It is noted that this supply pressure of 15 bar would allow the valve 42 in the embodiment of Fig 2 of Kanne to be modified to have the configuration of the valve 42 as shown in Fig 6 of Kanne (as explained below). 
 	Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure the pump of Kanne in Fig 2 to utilize an inlet fuel supply pressure of 15 bar and a fuel pressure of 5 bar at the compression chamber of the pump as taught by Surnilla to gain the benefit of “The pressure differential allows fuel to seep from the piston top to the piston bottom through the clearance between the piston and the pump cylinder wall, thereby lubricating HPP 214.” as taught by Surnilla in 0046.
 	In Fig 6, Kanne discloses wherein the supply line (62) opens into a control channel (90) in which a pin (86) of the suction valve (42) is guided axially displaceable (see e.g. “sliding fashion” 
 	However, with the modification of the embodiment in Fig 2 of Kanne in view of Surnilla above, Kanne would have fuel available at 15 bar in the embodiment of Fig 2 which would allow the embodiment in Fig 2 to be modified with the valve configuration 42 shown in Fig 6 of Kanne. 
 	 Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure the pump of Kanne in Fig 2 as modified above by Surnilla to utilize the valve 42 configuration in Fig 6 of Kanne to gain the benefit of simplifying the valve 42 to eliminate the control piston and the overflow chamber, and make the control chamber smaller as taught by Kanne in 0050.
 	
 	Regarding claim 7, in light of 0033 of applicant’s published application, as best understood the term gap seal appears to be directed to a gap between the sliding valve 12 and the valve support/housing wherein the gap provides some unspecified degree of sealing through the gap itself. Therefore, Kanne as modified in claim 5 discloses (referring to Fig 2 of Kanne) a valve element (80 of Kanne) with a cylindrical actuating section (86 of Kanne) supported by a cylinder head housing (72 of Kanne). The cylindrical actuating section (86 of Kanne) would not slide without a gap between itself and the cylinder head housing (72 of 



Claim 8 is rejected under 35 U.S.C. 103 as obvious over Kanne US 2003/0037768 in view of Betz US 2007/0023014 as evidenced by Park US 2015/0369259 in further view of Surnilla US 2016/0169147 in further view of Jarchau US 2009/0194717.
	Regarding claim 8, Kanne as modified above in claim 5 discloses wherein the supply line (62 of Kanne), the control channel (90 of Kanne), the valve seat suction line (46 of Kanne) and the valve seat pressure line (96 of Kanne) are provided in a valve seat ring (Applicant’s “valve seat ring” does not appear to be a ring. There appears to be no clear meaning of this term provided in the specification as filed. For the purposes of examination, it appears the valve seat ring may be referring to the ring shaped valve seat of the suction valve. Thus, the valve seat ring may be referring to the structural element on which a ring shaped valve seat of the suction valve is formed. Therefore, see cylinder head 72a-72c in Fig 1 of Kanne which has a center bore 
 	Kanne does not disclose the pressure valve on an opposite side of the valve seat ring. 
	Jarchau discloses the pressure valve (13) is located on the opposite side of a valve seat ring (3) from the suction valve (8) (see Fig 3).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to locate the pressure valve of Kanne on the side opposite the suction valve, as taught by Jarchau, to gain the benefit of locating the outlet line in a desired position on the top of the cylinder head.  
 	As detailed above, it is believed that Kanne discloses a valve seat ring. However, given the 112(b) rejection above, in the event Kanne is determined to not meet the limitations of a valve seat ring, the examiner can also turn to Jarchau. Jarchau appears to disclose the use of a valve seat ring (3). The valve seat ring of Jarchau is a separate element which incorporates the inlet and outlet valves separately from the remainder of the cylinder head (2).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure the pump of Kanne as modified above to utilize a valve seat ring which houses the inlet and outlet valves separate from the remainder of the cylinder head, as taught by Jarchau, in the system of Kanne as modified above to gain the 

 	Given the terminology valve seat ring, the claim can also be rejected as follows:
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Kanne US 2003/0037768 in view of Betz US 2007/0023014 as evidenced by Park US 2015/0369259 in further view of Surnilla US 2016/0169147 in further view of Jarchau US 2009/0194717, or in the alternative, Kanne US 2003/0037768 in view of Betz US 2007/0023014 as evidenced by Park US 2015/0369259 in further view of Surnilla US 2016/0169147 in further view of Jarchau US 2009/0194717 in further view of Bassinger US 3,689,199.
	Regarding claim 8, Kanne as modified in claim 5 discloses wherein the supply line (62), the control channel (90), the valve seat suction line (46a-46c) and the valve seat pressure line (96) are provided in a valve seat ring (Applicant’s “valve seat ring” does not appear to be a ring. There appears to be no clear meaning of this term provided in the specification as filed. For the purposes of examination, it appears the valve seat ring may be referring to the ring shaped valve seat of the suction valve. Thus, the valve seat ring may be referring to the structural element on which a ring shaped valve seat of the suction valve is formed. Therefore, see cylinder head 72a-72c in Fig 1 of Kanne which has a center bore to receive suction valve 42a-42c and a ring shaped valve seat 78 in Fig 2 for the suction valve 42a-42c. The supply line (62), the control channel (90), the valve seat suction line (46) and the valve seat pressure line (96) are all provided in the cylinder head 72a-72c as shown in Figs 1-2), wherein the suction valve (42a-42c) can be applied in a spring-loaded manner (see spring 82 in Fig 2) to the valve 
 	Kanne does not disclose the pressure valve on an opposite side of the valve seat ring. 
	Jarchau discloses the pressure valve (13) is located on the opposite side of a valve seat ring (3) from the suction valve (8) (see Fig 3).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to locate the pressure valve of Kanne on the side opposite the suction valve, as taught by Jarchau, to gain the benefit of locating the outlet line in a desired position on the top of the cylinder head.  
 	As detailed above, it is believed that Kanne discloses a valve seat ring. However, given the 112(b) rejection above, it is unclear exactly what the term “vale seat ring” is referring to. It is possible that the term “ring” may be referring to the generally round outer shape of applicant’s valve seat ring. In that event, the examiner can turn to Bassinger. 
 	In Fig 2, Bassinger discloses the use of cylinder heads (36) having a round shape (see shadow lines in annotated Fig 2 herein) matching the flange (see flange in annotated Fig 2 herein) on the end of the cylinder (30).   
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure the pump of Kanne as modified above to utilize a round flange connection for connecting the cylinder and the cylinder head as taught by Bassinger in the pump of Kanne as modified above to gain the benefit of using screws (38 of Bassinger) and o-rings (44 of Bassinger) to attach and seal the cylinder heads to the cylinders.


    PNG
    media_image1.png
    818
    1136
    media_image1.png
    Greyscale
Annotated Fig 2 of Bassinger US 3,368,199



Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference, Betz, is used to teach the limitations which applicant argues.
“The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed”. Therefore, applicant is not permitted to assign any desirable meaning applicant wishes to a term long after the filing date of the application. Additionally, applicant provides merely a conclusory statement with no factual evidence for the meaning of the term at the time the application was filed. Mere attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Because applicant’s assertion lacks support in the record, the assertion is given little weight. See, e.g., In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (“Attorney’s argument in a brief cannot take the place of evidence.”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746